Case 2:20-cv-00158-MWF-JC Document 38 Filed 06/10/20 Page 1 of 6 Page ID #:390


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 20-158-MWF-JCx                           Date: June 10, 2020
 Title:   William Berry v. Jafar Rashid, et al.
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                           Court Reporter:
           Rita Sanchez                            Not Reported

           Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
           None Present                            None Present

 Proceedings (In Chambers): ORDER RE: PLAINTIFF’S APPLICATION FOR
                            DEFAULT JUDGMENT [28]; DEFENDANTS’
                            MOTION TO SET ASIDE DEFAULT [34]

       Before the Court are two matters:

       First, there is Plaintiff William Berry’s Application for Default Judgment by
 Court Against Defendants Jafar Rashid and Reetu Rashid (the “Application”), filed on
 April 3, 2020. (Docket No. 28). On April 21, 2020, Defendants filed an Opposition.
 (Docket No. 29). On May 4, 2020, Plaintiff filed a Reply. (Docket No. 33).

      Second, there is Defendants’ Motion to Set Aside Default (the “Motion”), filed
 on May 4, 2020. (Docket No. 34). On May 18, 2020, Plaintiff filed an Opposition.
 (Docket No. 35). On May 19, 2020, Defendants filed a Reply. (Docket No. 36).

       The Application was noticed to be heard on May 4, 2020, and the Motion was
 noticed to be heard on June 8, 2020. The Court read and considered the papers on the
 Motion and deemed the matter appropriate for decision without oral argument. See
 Fed. R. Civ. P. 78(b); Local Rule 7-15. The hearing was therefore VACATED and
 removed from the Court’s calendar. Vacating the hearings were further required by the
 COOP arising from the COVID-19 emergency.

       For the reasons set forth below, the Motion is GRANTED and the Application
 is DENIED as moot. The Court will set aside the Clerk’s entry of default. Fed. R.
 Civ. P. 55(c).

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-00158-MWF-JC Document 38 Filed 06/10/20 Page 2 of 6 Page ID #:391


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-158-MWF-JCx                              Date: June 10, 2020
 Title:   William Berry v. Jafar Rashid, et al.
 I.    BACKGROUND

       On January 6, 2020, Plaintiff commenced this action against Defendants. (See
 Complaint (Docket No. 1)). Plaintiff alleges that Defendants owned the property
 located at 2138 W. Century Blvd., Los Angeles, CA 90047 (the “Property”) at all
 relevant times. (Id. ¶ 2). On the property is a “Chevron Gas Station” restaurant. (Id.
 ¶ 3).

        Plaintiff alleges that he visited the Property on 4 separate occasions in February,
 June, and July 2019 to patronize the business on the Property. (Id. ¶ 12). Plaintiff
 alleges that he encountered various barriers in each of his visits. (Id. ¶ 14).
 Specifically, Plaintiff alleges that the parking spaces designated for disabled persons
 did not comply with the Americans with Disabilities Act (“ADA”) and the California
 Building Codes (“2010 CBC Code”) for a long list of reasons, including the following:
 (1) various required signs are missing and/or not centered; (2) the paint on the
 accessible space lines is so worn and aged that it was unclear where the actual parking
 space is; (3) the reserved parking space reserved for disabled persons is not located to
 minimize the travel distance; (4) the parking space designated for disabled persons is
 less than 9 feet wide and less than 18 feet long; (5) the ground surface of the reserved
 parking space is uneven; (6) the adjacent access aisle is less than 18 feet long and less
 than 5 feet wide; (7) the adjacent loading/unloading access aisle is missing; and
 (8) there is no marked path of travel or directional signage from the designated
 accessible parking space to the entrance. (Id. ¶ 21). Plaintiff alleges that these
 conditions denied Plaintiff full and equal access and caused difficulty, humiliation, and
 frustration. (Id. ¶ 23).

        Based on the above allegations, Plaintiff asserts two claims for relief:
 (1) violation of the ADA, 42 U.S.C. §§ 12101, et seq.; and (2) violation of the Unruh
 Act, Cal. Civ. Code §§ 51-53. (Id. ¶¶ 32-58).

       On March 30, 2020, this Court declined to exercise supplemental jurisdiction
 over Plaintiff’s Unruh Act claim. (Docket No. 27). Accordingly, only Plaintiff’s ADA
 claim remains.

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-00158-MWF-JC Document 38 Filed 06/10/20 Page 3 of 6 Page ID #:392


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-158-MWF-JCx                             Date: June 10, 2020
 Title:   William Berry v. Jafar Rashid, et al.
 II.    LEGAL STANDARD

        Federal Rule of Civil Procedure 55(c) provides that “[t]he court may set aside an
 entry of default for good cause.” “The ‘good cause’ standard that governs vacating an
 entry of default under Rule 55(c) is the same standard that governs vacating a default
 judgment under Rule 60(b).” Franchise Holding II, LLC. v. Huntington Restaurants
 Grp., Inc., 375 F.3d 922, 925 (9th Cir. 2004).

        The Ninth Circuit has directed district courts to consider three factors when
 evaluating whether good cause exists for setting aside a default: “(1) whether the party
 seeking to set aside the default engaged in culpable conduct that led to the default;
 (2) whether it had no meritorious defense; or (3) whether reopening the default
 judgment would prejudice the other party.” United States v. Signed Personal Check
 No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010); see also Falk v.
 Allen, 739 F.2d 461, 463 (9th Cir. 1984). Because the factors are disjunctive, the Court
 may deny the motion “if any of the three factors [is] true.” Franchise Holding II, LLC.
 v. Huntington Restaurants Grp., Inc., 375 F.3d 922, 926 (9th Cir. 2004) (quoting
 American Ass’n of Naturopathic Physicians v. Hayhurst, 227 F.3d 1104, 1108 (9th Cir.
 2000)).

        Defendant bears the burden of proving that the default judgment should be set
 aside. Franchise Holding, 375 F.3d at 926. But because the “case should, whenever
 possible, be decided on the merits,” Community Dental Servs. v. Tani, 282 F.3d 1164,
 1170 (9th Cir. 2002), “any doubts to as to whether a party is in default should be
 decided in favor of the defaulting party.” Bonita Packing Co. v. O’Sullivan, 165
 F.R.D. 610, 614 (C.D. Cal. 1995).

 III.   DISCUSSION

        The Court concludes that Defendants have demonstrated good cause to set aside
 the entry of default under Rule 55(c) for three reasons.

       First, the Court concludes that Defendants did not engage in culpable conduct
 leading to the default. Defendants assert that their counsel emailed Plaintiff’s counsel
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-00158-MWF-JC Document 38 Filed 06/10/20 Page 4 of 6 Page ID #:393


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-158-MWF-JCx                              Date: June 10, 2020
 Title:   William Berry v. Jafar Rashid, et al.
 multiple times requesting a pleading extension, but Plaintiff’s counsel did not respond
 to the email. (Motion at 1; Declaration of Amy Ghosh (“Ghosh Decl.”) ¶¶ 2, 3, 6, 7
 (Docket No. 34-2)). In the meantime, Defendants assert that Plaintiffs mailed a
 “DEFAULT JUDGMENT WARNING” directly to Defendants and not to their
 counsel. (Motion at 1-2; Ghosh Decl. ¶ 5).

       The parties dispute several facts, including whether Plaintiffs’ counsel and
 Defendants’ counsel spoke on the phone on January 17, 2020, and whether Plaintiffs’
 counsel gave Defendants’ counsel a three-week extension to respond to the Complaint
 during that conversation. (See Motion at 3; Opposition at 2).

        Without resolving all the factual disputes, the Court determines that Defendants
 did not act willfully when they failed to timely file an answer. The record
 demonstrates that Defendants’ counsel repeatedly sought an extension to file an
 answer, suggesting that they intended to file an answer. Indeed, the Court notes that
 Defendants’ counsel attempted to file an answer on February 24, 2020, even though it
 was stricken in part because the defendants were already placed in default by that
 point. (See Docket No. 23). While Defendants could have acted more diligently,
 based on this record, the Court concludes that Defendants did not act intentionally or in
 bad faith when they failed to timely file an answer. See TCI Grp. Life Ins. Plan v.
 Knoebber, 244 F.3d 691, 696 (9th Cir. 2001) (culpable conduct means “intentional”
 failure to answer, i.e., “willful, deliberate, or bad faith”) (citation omitted) (overruled
 on other grounds).

        Second, the Court determines that Defendant has established that it has a
 meritorious defense to the claims, using the technical definition of “meritorious” that
 applies here. A defense is considered meritorious if “there is some possibility that the
 outcome of the suit after a full trial will be contrary to the result achieved by the
 default.” Hawaii Carpenters’ Trust Funds v. Stone, 794 F.2d 508, 513 (9th Cir. 1986)
 (emphasis added). A defendant need only assert “a factual or legal basis that is
 sufficient to raise a particular defense; the question of whether a particular factual
 allegation is true is revolved at a later state.” Audio Toys, Inc. v. Smart AV Pty Ltd.,
 No. CV 06-6298-SBA, 2007 WL 1655793, at *3 (N.D. Cal. June 7, 2007) (finding
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-00158-MWF-JC Document 38 Filed 06/10/20 Page 5 of 6 Page ID #:394


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-158-MWF-JCx                              Date: June 10, 2020
 Title:   William Berry v. Jafar Rashid, et al.
 moving party’s asserted defenses of lack of personal jurisdiction and insufficient
 service of process sufficient and vacating default judgment).

        In the Motion, Defendants assert that they will demonstrate that the various
 alleged violations are either legally or factually incorrect. (Motion at 5). For example,
 Defendants assert that the ADA Accessibility Guidelines (“ADAAG”) require that the
 accessible parking space be located on the shortest accessible route, not the shortest
 possible route. (Id.) (citing ADAAG 4.6.2). Defendants assert that their designated
 space meets this requirement because the only other spaces would require the disabled
 patrons to cross traffic. (Id. at 6). Moreover, Defendants assert that the paint lines
 were adequately visible on the dates Plaintiff allegedly visited and that the path of
 travel fully complies with ADAAG guidelines. (Id.). Finally, Defendants assert that
 Plaintiff does not even appear to be wheelchair bound and may not have standing to
 pursue the bulk of the violations that he purportedly encountered. (Id.).

       In opposition, Plaintiff conclusorily responds that “the ADA violations . . . are
 open and obvious and there is no possible defense.” (Opp. at 7).

        The Court disagrees with Plaintiff. Based on this record, it is not “obvious” that
 Plaintiff has standing to pursue each of the alleged violations or that each of the alleged
 violations existed at the time of Plaintiff’s visits. Indeed, the various factual disputes
 raise a serious question regarding the proprietary of a default judgment. See Quach v.
 Cross, No. CV 03-09627 GAF, 2004 WL 2862285, at *5 (C.D. Cal. Dec. 3, 2004) (“A
 meritorious defense is not necessarily one which must, beyond a doubt, succeed in
 defeating a default judgment, but rather one which at least raises a serious question
 regarding the propriety of a default judgment and which is supported by a developed
 legal and factual basis.”) (quoting Jones v. Phipps, 39 F.3d 158, 165 (7th Cir. 1994)).

        Third, Plaintiff will not suffer prejudice if the default and the default judgment
 are set aside. This factor is determined by whether the plaintiff’s “ability to pursue his
 claim will be hindered.” Falk, 739 F.2d at 463. Prejudice such as loss of a “quick
 victory” is insufficient to justify denial of relief. Bateman v. U.S. Postal Serv., 231
 F.3d 1220, 1225 (9th Cir. 2000). “Having to try a case on the merits is not by itself

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-00158-MWF-JC Document 38 Filed 06/10/20 Page 6 of 6 Page ID #:395


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-158-MWF-JCx                               Date: June 10, 2020
 Title:   William Berry v. Jafar Rashid, et al.
 sufficient prejudice” – the delay must result in tangible harm, such as loss of evidence
 or more difficult discovery. Audio Toys, 2007 WL 1655793, at *3. Plaintiff asserts
 that he has suffered prejudice because he continues to be deterred from returning to the
 Store because of his knowledge of the existence of architectural barriers. (Opposition
 at 7). However, Plaintiff does not explain how such a “prejudice” affects Plaintiff’s
 ability to pursue his claim. In fact, Plaintiff’s assertion boils down to a loss of a “quick
 victory.” Therefore, the Court determines that there is no prejudice apparent here
 from setting aside the default.

 IV.   CONCLUSION

        For the foregoing reasons, the Motion is GRANTED. The entry of default
 against Reetu Rashid (Docket No. 19) and the entry of default against Jafar Rashid
 (Docket No. 23) are set aside. Because the Court is setting aside the entry of default,
 Plaintiff’s Application is DENIED as moot.

       Defendant must file a response to the Complaint on or before June 29, 2020.

        IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
